MEMORANDUM OPINION
No. 04-06-00257-CR
Eric RYLES,
Appellant
v.
The STATE of Texas ,
Appellee
From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-4257
Honorable Bert Richardson , Judge Presiding



PER CURIAM


Sitting: Alma L. López , Chief Justice
  Phylis J. Speedlin , Justice
  Rebecca Simmons , Justice


Delivered and Filed: November 1, 2006


DISMISSED
 The trial court's certification in this appeal states that the case is a "plea-bargain case, and the defendant has NO right of
appeal."  Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, "[t]he appeal must be dismissed if a certification
that shows the defendant has a right of appeal has not been made part of the record under these rules."  Tex. R. App. P.
25.2(d).
 Appellant's counsel has filed written notice with this court that counsel has reviewed the record and "can find no right of
appeal for Appellant."  We construe this notice as an indication that appellant will not seek to file an amended trial court
certification showing that he has the right of appeal.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110
S.W.3d 174, 177 (Tex. App.--San Antonio 2003, no pet.).  In light of the record presented, we agree with appellant's
counsel that Rule 25.2(d) requires this court to dismiss this appeal.  Accordingly, this appeal is dismissed.
       PER CURIAM
DO NOT PUBLISH